76 So.3d 1046 (2011)
George H. NUSSBAUM, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D11-3004.
District Court of Appeal of Florida, Fifth District.
December 16, 2011.
George H. Nussbaum, Perry, pro se.
Pamela Jo Bondi, Attorney General Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the *1047 notice of appeal from the judgment and sentence in case no. 2009-CF-001234-A, in the Circuit Court in and for Citrus County, Florida. See Fla. R.App. P. 9.141(c)(6)(D).
PETITION GRANTED.
LAWSON, EVANDER and JACOBUS JJ., concur.